


Exhibit 10.15

CREDIT FACILITY AGREEMENT AMENDMENT 3

This CREDIT FACILITY AGREEMENT AMENDMENT 3 (“Amendment 3”) is made as of March
31, 2016, by and among TRANSCAT, INC. (“Borrower”), a corporation formed under
the laws of the State of Ohio with offices at 35 Vantage Point Drive, Rochester,
New York 14624, and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”), a New
York banking corporation, with offices at 255 East Avenue, Rochester, New York
14604.

WHEREAS, Borrower and Lender are parties to a Credit Facility Agreement dated
September 20, 2012, as amended by Credit Facility Agreement Amendment 1 dated
August 26, 2014 and Credit Facility Agreement Amendment 2 dated December 30,
2015 (as amended, modified and supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lender has made certain loans and financial
accommodations available to Borrower;

WHEREAS, Borrower has requested that the Lender amend the Credit Agreement to
add a term loan and modify certain covenants, and the Lender is willing to
accommodate Borrower's request on the terms and conditions hereinafter set
forth;

WHEREAS, Borrower is entering into this Amendment 3 with the understanding and
agreement that, except as specifically provided herein, none of the Lender’s
rights or remedies as set forth in the Credit Agreement or any other Loan
Document is being waived or modified by the terms of this Amendment 3;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, effective on the Amendment 3 Effective Date (defined below), the
parties hereby agree as follows:

1. Definitions. Any capitalized term used but not otherwise defined in this
Amendment 3 shall have the meaning ascribed to such term in the Credit
Agreement, and the interpretations set forth in the Credit Agreement shall apply
to this Amendment 3.

2. Amendments to Credit Agreement. Subject to Section 3 below, effective on the
Amendment 3 Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions:

“Amendment 3” means Credit Facility Agreement Amendment 3 made between Borrower
and Lender effective as of the Amendment 3 Effective Date.

“Amendment 3 Effective Date” means March 31, 2016.

“Conversion Date” means the date that Borrower’s election to convert a LIBOR
Loan to a LIBOR Loan with another Interest Period becomes effective in
accordance with this Agreement.

--------------------------------------------------------------------------------




“Term Loan” shall have the meaning set forth in Section 2.6 hereof.

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.6 of this Agreement.

“Term Loan Maturity Date” means March 31, 2021.

“Term Loan Note” means the Term Loan Note issued pursuant to Section 2.7, as
such Note may be amended, modified or restated from time to time.

(b) Section 1.1 of the Credit Agreement is hereby amended to modify subsection
(k) of the definition of “Permitted Acquisition” to read in its entirety as
follows:

                (k)       no more than an aggregate of $20,000,000 of
Acquisitions shall have been financed, directly or indirectly, with the
Revolving Credit Facility and Term Loan for the Fiscal Year ending March 25,
2017, and no more than an aggregate of $15,000,000 of Acquisitions shall have
been financed, directly or indirectly, with the Revolving Credit Facility in
each Fiscal Year ending thereafter.

(c) Section 1.1 of the Credit Agreement is hereby amended to modify the
following definitions to read in their entirety as follows:

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
case may be.

“Fixed Charges” means with reference to any period and calculated for the
Borrower and its Subsidiaries on a consolidated basis without duplication, the
sum of (i) cash Interest Expense, (ii) prepayments, if any, of the Term Loan,
(iii) prepayments, if any, of the Revolving Credit Loans that are required due
to a permanent termination or reduction of the Revolving Line Commitment, (iv)
scheduled principal payments, (v) loan fees on Indebtedness due during such
period, (v) expense for taxes paid in cash, (vi) permitted Restricted Payments
paid in cash, (vii) Capital Lease Obligation payments and (viii) cash
contributions to any Plan.

2

--------------------------------------------------------------------------------




“LIBOR” means shall mean the rate per annum (rounded upward, if necessary, to
the nearest 1/16th of 1%) obtained by dividing (i) the applicable London
Interbank Offered Rate as applicable in accordance with the LIBOR Rate selected
by Borrower for each Loan, or in the case of Daily LIBOR Loans, each day (or if
such day is not a LIBOR Business Day, as fixed in the same manner on the
immediately preceding LIBOR Business Day, which day’s rate shall, unless
otherwise provided for, apply to the immediately succeeding non-LIBOR Business
Days), as set and administered by ICE Benchmark Administration Limited (or such
other administrator of LIBOR, as may be duly authorized by the UK Financial
Conduct Authority or such other proper authority from time to time) for United
States dollar deposits in the London interbank market at approximately 11:00
a.m. London, England time (or as soon thereafter as practicable), as determined
by the Bank from any broker, quoting service or commonly available source
utilized by the Bank, by (ii) a percentage equal to 100% minus the stated
maximum rate of all reserves required to be maintained against “Eurocurrency
Liabilities” as specified in Regulation D (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
any LIBOR Rate Loan or Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States’ office of a
bank to United States’ residents) on such date to any member bank of the Federal
Reserve System. Notwithstanding any provision above, the practice of rounding to
determine LIBOR may be discontinued at any time in the Bank’s sole discretion.

“LIBOR Rate” means, as selected by the Borrower for the respective LIBOR Loan
under the Revolving Credit Facility or Term Loan Facility, the one-month,
two-month, three-month or six-month LIBOR, each with an Interest Period of equal
duration, or in the case of a Daily LIBOR Loan, the one-month LIBOR with an
Interest Period of one day, in all cases plus the Applicable Rate.

“Loans” means the loans and advances, or if applicable, portions thereof, made
by the Lender pursuant to this Agreement.

“Note(s)” means the Revolving Credit Note, the Term Loan Note, and any other
note made in connection herewith.

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Credit Loans (including the obligation of the Lender to issue Letters
of Credit for the account of the Borrower).

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 of this Agreement.

(d) Section 1.1 of the Credit Agreement is hereby amended to delete the
definition of “Commitment”.

(e) The title of Article 2 of the Credit Agreement is hereby changed to “CREDIT
FACILITIES”.

(f) The headers of Section 2.3 and 2.4 of the Credit Agreement are hereby
respectively changed to “Revolving Credit Facility Interest” and “Revolving
Credit Facility Payments”.

3

--------------------------------------------------------------------------------




(g) The following new Sections are hereby added to Article 2 of the Credit
Agreement to read in their entirety as follows:

2.6 Term Loan. The Lender agrees, subject to the terms and conditions of this
Agreement, to make a Term Loan to the Borrower on the Amendment 3 Effective Date
in the principal amount of Ten Million Dollars ($10,000,000) (the “Term Loan”).
Principal repaid under the Term Loan may not be reborrowed.

2.7 Term Loan Note. The Borrower’s obligation to pay the principal of, and
interest on, the Term Loan shall be evidenced by a promissory note in the
aggregate principal amount of Lender’s Term Loan duly executed and delivered by
the Borrower substantially in the form of Exhibit C, with blanks appropriately
completed in conformity herewith. The Term Loan Note shall be entitled to the
benefits of the Loan Documents.

2.8 Term Loan Interest. Except as elsewhere provided in this Agreement with
respect to Prime Rate Loans, the Term Loan shall be a LIBOR Loan with an
Interest Period of one month unless in accordance with this Agreement the
Borrower has requested that the Term Loan or a portion thereof be another LIBOR
Loan, in which case such Term Loan or applicable portion thereof shall be the
applicable other LIBOR Loan. Interest shall accrue on the Term Loan in the same
manner as is provided in Section 2.3(b) and Section 2.3(c).

2.9 Term Loan Payments. All accrued interest shall be due and paid on the first
day of each month. Each interest payment shall be accompanied by a monthly
principal payment of $119,048. Except as otherwise provided herein, all
outstanding principal and accrued and unpaid interest shall be due and paid in
full on the Term Loan Maturity Date.

2.10 Origination Fee. On the Amendment 3 Effective Date the Borrower shall pay
to the Lender a Term Loan origination fee of $25,000.

(h) Section 3.1(e), Section 3.1(f) and Section 3.1(g) of the Credit Agreement
are hereby amended to read in their entirety as follows:

(e) Continuation and Conversion Elections. An authorized Person may, upon
irrevocable Request to the Lender in accordance with Section 3.1(f) below, elect
to continue or convert, as of the last day of the applicable Interest Period,
any or a portion (subject to the Minimum Borrowing Amount limitation) of any
LIBOR Loan to another LIBOR Loan with the same or a different Interest Period.

4

--------------------------------------------------------------------------------




(f) Notice of Continuation or Conversion.

(i) For an election under Section 3.1(e) above, an authorized person must
deliver to the Lender, by 2:00 p.m. (New York time) on a Business Day, a written
notice for an election under Section 3.1(e) (a “Notice”), specifying:

(A) the aggregate amount of each LIBOR Loan to be continued or converted;

(B) the applicable LIBOR Rate selection and corresponding Interest Period
duration for each LIBOR Loan to be continued or converted; and

(C) whether the Automatic Continuation Option will be in effect for each such
LIBOR Loan. The Automatic Continuation Option shall be in effect for each LIBOR
Loan, unless otherwise specified by Borrower in writing.

(ii) For any election in accordance with Section 3.1(e) above, the Continuation
Date or Conversion Date shall be the later of (A) the last day of the applicable
Interest Period, or (B) two (2) LIBOR Business Days following the date the
Lender receives the Notice of Continuation or Conversion, except as otherwise
determined by the Lender in its sole discretion. If a Notice is received after
2:00 p.m. (New York time) on any Business Day, such Notice will be deemed to
have been received on the next Business Day. Accordingly, as an example, if
Borrower has a LIBOR Loan with a one-month Interest Period ending on June 15 and
wants to continue the LIBOR Loan with a two- month Interest Period, Borrower
must deliver to the Lender an appropriate Notice of Continuation by no later
than 2:00 p.m. (New York time) on June 13 (assuming that June 13 is a Business
Day and June 14 and 15 are LIBOR Business Days).

(iii) For LIBOR Loans with the Automatic Continuation Option in effect, the
Lender shall, at the end of each Interest Period, automatically continue such
LIBOR Loan with the same Interest Period unless a contrary Notice has been
received.

(iv) The Lender may take action on any Notice in reliance upon any oral,
telephonic, written or teletransmitted Notice that the Lender in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an authorized person. No Notice may be delivered by e-mail unless otherwise
permitted by Lender. The Lender may act on the Notice from any authorized person
until the Lender shall have received from Borrower, and had a reasonable time to
act on, written notice revoking the authority of such authorized person. The
Lender shall incur no liability to Borrower or to any other person as a direct
or indirect result of acting on any Notice under this Agreement. The Lender, in
its sole discretion, may reject any Notice that is incomplete. 

5

--------------------------------------------------------------------------------




(g) Expiration of Interest Period. With respect to any LIBOR Loan for which an
Automatic Continuation Option is not in effect, if Borrower does not deliver to
the Lender an appropriate Notice of Continuation or Notice of Conversion (in
accordance with the terms hereof) at least two (2) LIBOR Business Days before
the end of an Interest Period, at the end of such Interest Period the Lender
shall have the right (but not the obligation) to immediately, and without
notice, convert such LIBOR Loan into a Daily LIBOR Loan and such Loan shall
continue as a Daily LIBOR Loan until two (2) LIBOR Business Days after the
Lender receives an appropriate Notice under Section 3.1(f) electing a different
Interest Period. A Notice of Continuation or Notice of Conversion received one
(1) LIBOR Business Day before the end of an Interest Period may not effectuate a
continuation of such Loan as a LIBOR Loan, other than a Daily LIBOR Loan, as of
the last day of the Interest Period. Rather, such LIBOR Loan may be converted
(in the manner described above) to a Daily LIBOR Loan on the last day of the
Interest Period. Such Notice of Continuation or Notice of Conversion, however,
will be deemed to be a Notice that will be effective two (2) LIBOR Business Days
from the date it is received (or deemed to be received) by the Lender.

(i) The word “Commitments” in Section 3.6(b) is hereby changed to read
“Revolving Credit Commitment”.

(j) Section 3.7(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(b) any failure by Borrower to borrow a LIBOR Loan on the date for borrowing,
continuation or conversion specified in the relevant notice under Section 10.1,
as the case may be; or

(k) Section 3.10 of the Credit Agreement is hereby amended to read in its
entirety as follows:

3.10 Default Interest Rate. Upon the occurrence of an Event of Default for so
long as such Event of Default is continuing, notwithstanding anything else
herein, if the Lender so requires (i) the Borrower’s right to renew, elect, or
continue LIBOR Loans shall cease and all renewals, elections, or continuations
shall be to Prime Rate Loans, and in the Lender’s sole discretion (ii) the rate
of interest on all Loans shall be increased to a rate at all times equal to
three percentage points (3%) above the higher of the LIBOR Rate (computed in the
same manner as for LIBOR Loans with an Interest Period of one month) and the
Prime Rate, and fees applicable to Letters of Credit shall be increased by three
percentage points (3%), such increased rate and fees to remain in effect through
and including the satisfaction and payment in full of all of the Obligations and
the termination of the Revolving Credit Commitment, or written waiver of such
Event of Default by the Lender. The imposition of such Default Rate is without
prejudice to any other rights and remedies the Lender may have. 

6

--------------------------------------------------------------------------------




(l) The word “Commitment” in Section 5.1(d) of the Credit Agreement is hereby
changed to read “Revolving Credit Commitment”.

(m) Section 5.2(f) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(f) Landlord Waivers. The Borrower shall have delivered to the Lender on or
within sixty (60) days after the Amendment 3 Effective Date a waiver in form and
substance satisfactory to Lender from each landlord of premises on which the
Collateral is located and that is not owned by a Loan Party, unless otherwise
agreed by Lender.

(n) Section 8.1 of the Credit Agreement is hereby amended to read in its
entirety as follows:

8.1 Leverage Ratio. The Borrower will not permit as of the end of each Fiscal
Quarter, the Leverage Ratio (with Total Funded Indebtedness measured at the end
of such Fiscal Quarter and EBITDA determined for the period of four consecutive
Fiscal Quarters then ending), to be equal to or greater than 3.00 to 1.00.

(o) Section 8.2 of the Credit Agreement is hereby amended to read in its
entirety as follows:

8.2 Fixed Charge Coverage Ratio. The Borrower will not permit as of the end of
each Fiscal Quarter, the Fixed Charge Coverage Ratio, determined for the period
of the four Fiscal Quarters then ending, to be less than 1.15 to 1.00.

(p) The word “Commitments” in both places it is used in Section 10.2(a) is
changed to read “Revolving Credit Commitment”.

(q) Exhibit A to the Credit Agreement is hereby replaced with Exhibit A to this
Amendment 3. A new Exhibit C is hereby added to the Credit Agreement in the form
attached as Exhibit C to this Amendment 3.

(r) Effective as of the Amendment 3 Effective Date Schedules 1.1, 4.1, 4.4, 4.5
and 7.2 to the Credit Agreement are hereby replaced with Schedules 1.1, 4.1,
4.4, 4.5 and 7.2 attached to this Amendment 3.

7

--------------------------------------------------------------------------------




3. Conditions to Effectiveness of this Amendment 3. This Amendment 3 is subject
to satisfaction of each of the following conditions to the satisfaction of the
Lender:

(a) The Lender shall have received such Loan Documents as Lender may request, in
form and substance satisfactory to the Lender, including the Notes, a
Reaffirmation of Guaranties and Security Agreements.

(b) The Borrower shall have delivered evidence satisfactory to the Lender of the
due authorization, execution, delivery and performance of Amendment 3 and the
related Loan Documents.

(c) The Borrower shall have delivered to the Lender (i) certificates of good
standing from appropriate governmental officials to the effect that it is
validly subsisting in good standing in its jurisdictions of formation and
qualification, and UCC searches against the Loan Parties in all jurisdictions
deemed necessary by the Lender, all of which shall be reasonably satisfactory to
the Lender in all respects.

(d) The Borrower and Loan Parties shall have delivered favorable customary
opinions of their counsel, in form and substance satisfactory to the Lender.

(e) The representations and warranties of the Loan Parties contained herein
shall be true and correct in all material respects.

(f) Each document required by the Security Documents or under law or reasonably
requested by the Lender to be filed, registered or recorded in order to create
in favor of the Lender, a perfected Lien on the Collateral described therein,
shall have been delivered to Lender in proper form for filing, registration or
recordation.

(g) No suit, investigation or proceeding pending in any court or before any
arbitrator or Governmental Authority that can reasonably be expected to have a
Material Adverse Effect on the Loan Parties shall be pending or overtly
threatened.

(h) Since the Closing Date, there has been no change, circumstance, or
occurrence that has had a Material Adverse Effect.

(i) There shall exist no Default or Event of Default.

(j) The Borrower shall have paid all costs and expenses, including legal fees
and disbursements, of the Lender related to this Amendment 3, and shall have
paid the origination fees due on the date hereof.

4. Representations and Warranties. In order to induce Lender to enter into this
Amendment 3 and take the other actions provided for herein, Borrower represents
and warrants to each Lender that the following statements are true and correct
in all respects:

(a) Authority. Each of the Loan Parties has the requisite corporate power and
authority to execute and deliver this Amendment 3 and any other Loan Documents
delivered in connection therewith, and to perform its obligations hereunder and
under such Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each of the Loan Parties of
this Amendment 3 and the other Loan Documents delivered in connection herewith
have been duly approved by all necessary corporate or company action and no
other corporate or company proceedings are necessary to consummate such
transactions. 

8

--------------------------------------------------------------------------------




(b) Enforceability. This Amendment 3 and the related Loan Documents have been
duly executed and delivered by the Loan Parties. This Amendment 3 and the
related Loan Documents are the legal, valid and binding obligations of the Loan
Parties, enforceable against each of them respectively in accordance with their
terms, and are in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in in this Amendment 3 and in the Credit Agreement and supporting Schedules,
except those contained in Section 4.6(a) of the Credit Agreement, are correct on
and as of the date hereof as though made on and as of the date hereof
(notwithstanding that by the terms of the Credit Agreement they were made as of
a date other than the date hereof).

(d) Litigation. Except as set forth on Schedule 4.5 (Supplement) attached to
this Amendment 3, as of the date hereof there is no action, suit or proceeding
at law or in equity by or before any court or any Governmental Authority pending
or, to the knowledge of the Loan Parties threatened against or affecting the
Loan Parties.

(e) No Contravention. The execution, delivery and performance of this Amendment
3 by the Borrower have received all necessary governmental approvals, if any,
and do not contravene any law of contractual restrictions binding on Borrower.

(f) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

(g) Subsidiaries. The Borrower and Loan Parties are in compliance with Section
6.9 of the Credit Agreement.

5. General Confirmations and Amendments.

(a) Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

(b) No Waiver. The execution, delivery and effectiveness of this Amendment 3
shall not, except as expressly provided herein, operate as a modification,
acceptance or waiver of any right, power or remedy of the Lender under any of
the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents, except as specifically set forth herein.

(c) Reference to and Effect on the Loan Documents. Upon and after the
effectiveness of this Amendment 3, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement,” “thereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified and amended
hereby. 

9

--------------------------------------------------------------------------------




To the extent that any terms and conditions in any of the Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment 3, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

6. Miscellaneous.

(a) Governing Law. This Amendment 3 shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

(b) Severability. The provisions of this Amendment 3 are severable, and if any
subsection or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment 3 in any jurisdiction.

(c) Counterparts. This Amendment 3 may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

(d) Binding Effect; Assignment. This Amendment 3 shall be binding upon and inure
to the benefit of Borrower and the Lender and their respective successors and
assigns; provided, however, that the rights and obligations of Borrower under
this Amendment 3 shall not be assigned or delegated without the prior written
consent of the Lender.

IN WITNESS WHEREOF, the parties have caused this Amendment 3 to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

[Signature Pages Follow]

10

--------------------------------------------------------------------------------




MANUFACTURERS AND TRADERS TRUST COMPANY

By:      /s/ Curt S. Provenzo                                Curt S. Provenzo
Vice President


TRANSCAT, INC.

By:      /s/ Michael Tschiderer                       Michael Tschiderer Vice
President of Finance Chief Financial Officer


--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE

TRANSCAT, INC.
COMPLIANCE CERTIFICATE

As of ______________


Definitions used in this Certificate have the meanings given to them in the
Credit Facility Agreement (“Credit Agreement”) dated September 20, 2012, as
amended.

In connection with the [quarterly consolidated financial statements (“Quarterly
Statements”) / annual consolidated financial statements (“Annual Statements”)]
delivered to the Lender for the period ended [_______________________]
(“Applicable Quarter” / “Applicable Year”] / [fourth Fiscal Quarter ended
[______________]), as required by Section 6.1(c) of the Credit Agreement I
hereby certify that:

(a) [Note: clause (a) not required for 4th Quarter Certificate][The Annual
Statements / The Quarterly Statements, subject to the absence of footnote
disclosure and normal year-end audit adjustments] (i) fairly present in all
material respects the consolidated] financial condition of the Borrower as of
the last day of the [Applicable Year / Applicable Quarter], and the consolidated
results of operations and cash flows of the Borrower for such period and (ii)
excepting the cash flows, have been prepared in accordance with GAAP (or a
reconciliation statement has been delivered together therewith conforming such
consolidated financial statements to GAAP).

(b) [No Default has occurred and is continuing and no Event of Default that has
not been waived in writing by the Lender has occurred. / A Default has occurred
and is continuing or an Event of Default that has not been waived in writing by
the Lender has occurred, the nature of such Default or Event of Default is
_________________________, such Default has existed and been continuing or Event
of Default has existed during the period _________________________, and the
Borrower has taken and/or proposes to take the following actions with respect
thereto: ______________________________.]

(c) Set forth below is a schedule of the computations determining compliance
with the covenants contained in Article 8 of the Credit Agreement, which
calculations are correct and accurately reflect the consolidated financial
condition of the Borrower as of the end of the date shown above:

Credit
Agreement
Section Covenant Requirement Calculation as of
Above Date Compliance
(Yes/No) 8.1 Leverage Ratio < 3.00:1.00 ____:1.00 8.2 Fixed Charge Coverage
Ratio ≥ 1.15:1.00 ____:1.00


--------------------------------------------------------------------------------




The Leverage Ratio is _____:1.00. Based upon such ratio, the Applicable Rate
will be set at Level ___.

(d) With respect to the [Annual Statements / Quarterly Statements], [there are
no changes in GAAP applied in the their preparation from GAAP as previously
applicable that would affect the calculation of, or compliance with, Article 8
of the Credit Agreement / changes in GAAP applied in the their preparation from
GAAP as previously applicable that would affect the calculation of, or
compliance with, Article 8 of the Credit Agreement are
__________________________________, reconciled as follows:
_______________________.

              Transcat, Inc.             Chief Financial Officer


Dated:                                         


13

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF TERM LOAN NOTE

TERM LOAN NOTE

$10,000,000 March 31, 2016       


Transcat, Inc. (“Borrower”), a corporation organized under the laws of the State
of Ohio, for value received, hereby promises to pay to the order of
Manufacturers and Traders Trust Company, a New York banking corporation
(“Lender”), the principal sum of Ten Million Dollars ($10,000,000) in lawful
money of the United States of America and in immediately available funds, with
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, at the rates of interest as provided in the Credit Agreement.
Payments shall be due and payable on the dates and as provided in the Credit
Agreement, with a final payment on the Term Loan Maturity Date.

This is the Term Loan Note referred to in that certain Credit Facility
Agreement, dated as of September 20, 2012 by and between Borrower and Lender (as
the same has been and in the future may be modified, supplemented and replaced
from time to time, the “Credit Agreement”), and evidences the Term Loan made
thereunder. All capitalized terms not defined herein shall have the meanings
given to them in the Credit Agreement, and the terms of the Credit Agreement are
incorporated herein.

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

TRANSCAT, INC.

By:      Michael Tschiderer Vice President of Finance            Chief Financial
Officer


--------------------------------------------------------------------------------




SCHEDULE 1.1
SECURITY DOCUMENTS

Master Security Agreement

Master Continuing Guaranty

Pledge Agreement

Patent Security Agreement

Trademark Security Agreement

UCC Financing Statements (Borrower and Loan Guarantors)

Deposit Control Agreements

Copyright Security Agreement (if required by Lender after the Closing Date)

Any and all joinder agreements, supplements, amendments, reaffirmations, or
replacements and all supporting documents and agreements such as stock powers,
endorsements, control agreement, and allonges

--------------------------------------------------------------------------------




SCHEDULE 4.1
LOAN PARTIES’ JURISDICTIONS OF FORMATION AND QUALIFICATION

Transcat, Inc. is an Ohio corporation qualified to do business in Texas, New
York, New Jersey, North Carolina, Missouri, Colorado, California, Massachusetts,
Pennsylvania, Tennessee and Oregon.

Anmar Acquisition, LLC is a Delaware limited liability company qualified to do
business in New York.

United Scale & Engineering Corporation is a Wisconsin corporation qualified to
do business in Michigan.

WTT Real Estate Acquisition, LLC is a New York limited liability company
qualified to do business in Montana.

Anmar Metrology, Inc. is a California corporation.

--------------------------------------------------------------------------------




SCHEDULE 4.4
EQUITY INTERESTS OF LOAN PARTIES AND RELATED MATTERS

As of February 3, 2016, 6,906,010 of the Borrower’s 30,000,000 authorized shares
of common stock, par value $.50 per share, were issued and outstanding.

As of the Amendment 3 Effective Date, the following subsidiaries are
wholly-owned by the Borrower:

Transcat (Canada) Inc.
WTT Real Estate Acquisition, LLC
Anmar Acquisition, LLC
United Scale & Engineering Corporation

As of the Amendment 3 Effective Date, Anmar Metrology, Inc. is wholly-owned by
Anmar Acquisition, LLC

As of the Amendment 3 Effective Date, Ulrich Metrology, Inc. is wholly-owned by
Transcat (Canada) Inc.

As of the Amendment 3 Effective Date, Nordcal Calibration, Inc. is wholly-owned
by Ulrich Metrology, Inc.

--------------------------------------------------------------------------------




SCHEDULE 4.5
LITIGATION

None

--------------------------------------------------------------------------------




SCHEDULE 7.2
LIENS

Lien evidenced by UCC financing statement File Number OH00197096794 filed
1/29/16 with the Ohio Department of State, limited to security interests in
equipment leased to Borrower by IKON Financial Services

--------------------------------------------------------------------------------